Title: From Thomas Jefferson to Richard Cary, 4 May 1786
From: Jefferson, Thomas
To: Cary, Richard



Dear Sir
Paris May 4. 1786.

Knowing your fondness for Botany, and meeting with a new edition of Linnaeus’s systema vegetabilium in English with many additions furnished the editors by young Linnaeus which have never yet been in print, I procured one for you, and now avail myself of the return of Monsr. de la Croix to Williamsburg to convey it to you and ask your acceptance of it. I saw in the hands of Mr. Mazzei a list of flower roots and seeds which you had desired him to send you. I have taken a copy of it, and will endeavor to find an opportunity of sending them when the season shall be proper, which you know will not be till the fall. Should you hereafter have any other wishes in this line you cannot oblige me more than by communicating them to me, and I will do my best to execute them. The only difficulty will be an opportunity by a careful hand in the proper season. But this chance may be in our favor as well as it may be against us. Every thing in Europe being still I shall only add assurances of the esteem
